Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 10/06/2022.
Election/Restrictions
Applicant’s election without traverse of (Group I, claims 1-9 and 12-20) in the reply filed on 10/06/2022 is acknowledged.  Applicant cancelled claims 10-11. Claims 21-22 are newly added. 
             Claims 1-9 and 12-22 are pending.
	  Claims 10-11 are cancelled.

Drawings
The drawings filed on 08/30/2021 are accepted.	


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The Claim recites the language of “creating a dossier incorporating at least one dataset;
creating a derived object using the at least one dataset;
storing the derived object in memory, such that the derived object is a standalone object, independent of the dossier; and
utilizing the derived object to generate and provide analytics information to a user via a display.”
Claim 1 recites the limitation of “creating a dossier incorporating at least one dataset”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “creating” in the context of this claim encompasses the user manually generating information.  Similarly, the limitation of creating a derived object using the at least one dataset, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “creating” in the context of this claim encompasses the user manually generating object information.   Similarly, the limitation of storing the derived object in memory, such that the derived object is a standalone object, independent of the dossier, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “storing” in the context of this claim encompasses the user manually storing/saving information.  Also Similarly, the limitation of utilizing the derived object to generate and provide analytics information to a user via a display, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “utilizing” in the context of this claim encompasses the user manually analyzing/combining information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more storage device to perform the creating, storing, utilizing steps.  The processor and computer readable media in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of creating a report) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor the creating, storing, utilizing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 2 recites “the derived object includes at least one of a derived metric or a derived attribute”. The claim language provides only further derived object which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
	Claim 3 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 3 recites “wherein the dossier is created based on a request by a creating user, the mothed further comprising sharing a copy of the dossier with a receiving user, wherein the creating user and the receiving user are different users”. The claim language provides only further creating a request which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 4 is dependent on independent claim 3 and includes all the limitations of claims 3 and 1. Claim 4 recites “editing the derived object to generate an edited derived object, and propagating the edited derived object to the copy of the dossier”. The claim language provides only further editing the derived object which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 5 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 5 recites “the dossier is a first dossier, the method further comprising creating a second dossier incorporating the derived object”. The claim language provides only further creating a second dossier which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 6 is dependent on independent claim 5 and includes all the limitations of claims 5 and 1. Claim 6 recites “editing the derived object to generate an edited derived object, wherein the edited derived object is propagated to the first dossier and the second dossier”. The claim language provides only further editing the derived object which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 7 is dependent on independent claim 5 and includes all the limitations of claims 5 and 1. Claim 7 recites “editing the original derived object via the second dossier to form an edited derived object, and upon determining that a user creating the edited derived object lacks sufficient permissions, retaining the original derived object in the first dossier”. The claim language provides only further editing dossier which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8 is dependent on independent claim 5 and includes all the limitations of claims 5 and 1. Claim 8 recites “wherein the derived object is not editable via the second dossier”. The claim language provides only further access right which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 9 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 9 recites “implementing an access control list, wherein the access control list includes information regarding users who lack permission to edit the derived object”. The claim language provides only further access list which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claims 12-20: are essentially the same as claims 1-9 except that they set forth the claimed invention as a system rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-8. 
Regarding claims 21-22: are essentially the same as claims 1-2 except that they set forth the claimed invention as a non-transitory computer readable storage medium rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-2. 

Accordingly, the claims 1-9 and 12-22 are not patent eligible.
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-9 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US PGPUB 2021/0182309, hereinafter Qiu), in view of Bath et al. (US PGPUB 2018/0089328, hereinafter Bath).
As per as claim 1, Qiu discloses:
A computer-implemented method for creating standalone objects, the method comprising:
creating a dossier incorporating at least one dataset (Qiu, e.g.,  [0032-0035], “…generate charts and/or graphs of the model generated based on the dataset…
creating a derived object using the at least one dataset (Qiu, e.g.,  [0032-0035], “…generate charts and/or graphs of the model generated based on the dataset…products to business customers…”);
 	storing the derived object in memory, such that the derived object is a standalone object, independent of the dossier (Qiu, e.g., [0032-0035], “…store a dataset formatted from source data (e.g., reports or logs) and a data model may be generated based on the data se…”); and
 	utilizing the derived object to generate and provide analytics information to a user via a display (Qiu, e.g., 0035-0040], “…The third user interface element includes a bar graph showing “gross margin per product” (in millions USD) for “alcohol,” “carbonated” drinks, “juices,” and “others…”) and [0062], “… analyze the data being visualized in the user interface…”).
	To make records clearer regarding to the features of “provide analytics information to a user via display”.
	 However Bath, in an analogous art, discloses “provide analytics information to a user via display” (Bath, e.g., [0166-0167] and [0173-0176], “… analysis of other fields in the events associated with the ten most popular products have been specified as column values… he reporting application allows the user to create graphical visualizations of the statistics generated for a report. For example, FIG. 17 illustrates an example graphical user interface 140 that displays a set of components and associated statistics 142. The reporting application allows the user to select a visualization of the statistics in a graph (e.g., bar chart, scatter plot, area chart, line chart, pie chart, radial gauge, marker gauge, filler gauge, etc.)…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Bath and Qiu to generating metrics from the metrics data, where each metric has dimensions populated with at least some of the key values and has one of the numerical values to archiving in organizations to proactively monitor, diagnose, and analyze the infrastructure, application, and business metrics of the datacenter (Bath, e.g., [abstract], [0004-0007]).

As per as claim 2, the combination of Bath and Qiu disclose:
The computer-implemented method of claim 1, wherein the derived object includes at least one of a derived metric or a derived attribute (Bath, e.g., [0157-0161], “…generate reports…objects are defined by characteristics that mostly break down into constraints and attributes…”).

As per as claim 3, the combination of Bath and Qiu disclose:
The computer-implemented method of claim 1, wherein the dossier is created based on a request by a creating user, the method further comprising sharing a copy of the dossier with a receiving user, wherein the creating user and the receiving user are different users (Bath, e.g., [0207-0208] disclose access control which allow other users to accessing/using/sharing same information/copy) and further see [0403], “… share results of a metrics analysis with another device or another user… the results of the metrics analysis include one or more of reports, dashboards, or metrics charts generated by the metrics analysis component 206 in real time…”).

As per as claim 4, the combination of Bath and Qiu disclose:
The computer-implemented method of claim 3, the method further comprising editing the derived object to generate an edited derived object, and propagating the edited derived object to the copy of the dossier (Bath, e.g., [0408], “… A user can customize the general information of the selected metric 284 based on individual and/or system preferences. For example, a user may edit a description of the metric 284, change the type (e.g., change from a gauge to a percentage or other data type), change the default visualization (e.g., line, circle, bar, pie, etc.), change the unit of the metric 284 (e.g., percentage, MB, GB, etc.), change the collection frequency of the metric…”).

As per as claim 5, the combination of Bath and Qiu disclose:
The computer-implemented method of claim 1, wherein the dossier is a first dossier, the method further comprising creating a second dossier incorporating the derived object  (Qiu, e.g.,  [0032-0035], “…generate charts and/or graphs of the model generated based on the dataset…products to business customers…”) and (Bath, e.g., [0157-0161], “…generate reports…objects are defined by characteristics that mostly break down into constraints and attributes…”) (user can creating a second dossier/information/document incorporating with other object).

As per as claim 6, the combination of Bath and Qiu disclose:
The computer-implemented method of claim 5, the method further comprising editing the derived object to generate an edited derived object, wherein the edited derived object is propagated to the first dossier and the second dossier (Bath, e.g., [0167-0170], “…a data model object is selected to drive a report editor, the graphical user interface of the report editor may enable a user to define reporting criteria for the report using the fields associated with the selected data model object…”) and  [0408], “… A user can customize the general information of the selected metric 284 based on individual and/or system preferences. For example, a user may edit a description of the metric 284, change the type (e.g., change from a gauge to a percentage or other data type), change the default visualization (e.g., line, circle, bar, pie, etc.), change the unit of the metric 284 (e.g., percentage, MB, GB, etc.), change the collection frequency of the metric…”).

As per as claim 7, the combination of Bath and Qiu disclose:
The computer-implemented method of claim 5, wherein the derived object is an original derived object, further comprising:
 	editing the original derived object via the second dossier to form an edited derived object (Bath, e.g., [0167-0170], “…a data model object is selected to drive a report editor, the graphical user interface of the report editor may enable a user to define reporting criteria for the report using the fields associated with the selected data model object…”) and  [0408], “… A user can customize the general information of the selected metric 284 based on individual and/or system preferences. For example, a user may edit a description of the metric 284, change the type (e.g., change from a gauge to a percentage or other data type), change the default visualization (e.g., line, circle, bar, pie, etc.), change the unit of the metric 284 (e.g., percentage, MB, GB, etc.), change the collection frequency of the metric…”); and
 	upon determining that a user creating the edited derived object lacks sufficient permissions, retaining the original derived object in the first dossier (Bath, e.g., [0207-0208] disclose access control (access level)).

As per as claim 8, the combination of Bath and Qiu disclose:
The computer-implemented method of claim 5, wherein the derived object is not editable via the second dossier (Bath, e.g., [0207-0208] disclose access control (access level)) and further [2019], “…Some users may prefer an on-premises solution because it may provide a greater level of control over the configuration of certain aspects of the system (e.g., security, privacy, standards, controls, etc.)…”).

As per as claim 9, the combination of Bath and Qiu disclose:
The computer-implemented method of claim 1, further comprising implementing an access control list, wherein the access control list includes information regarding users who lack permission to edit the derived object (Bath, e.g., [0207-0208] disclose access control (access level)) and further [2019], “…Some users may prefer an on-premises solution because it may provide a greater level of control over the configuration of certain aspects of the system (e.g., security, privacy, standards, controls, etc.)…”).

Claims 12-20 are essentially the same as claims 1-9 except that they set forth the claimed invention as a system rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-9.

Claims 21-22 are  essentially the same as claims 1-2 except that they set forth the claimed invention as computer readable medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-2.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to customizing datasets used to prepare customized reports by creating a derived object using the dataset and utilizing the derived object to generate and provide analytics information to a user via a display. 

a.	Burnett et al. (US PGPUB 2021/0342125, hereafter Burnett); “Dual Textual/Graphical Programming Interfaces For Streaming Data Processing Pipelines” disclose a user interface is provided that enables a user to author a processing pipeline as a query in a query language, and to request conversion of that query language into a graph data structure representation of the pipeline, which can be visualized in the interface and further disclose modification of the graph via interaction with the visualization.
Burnett further disclose access control list [0366], different users/tenants with different access rights [0226], [0271]. 
Burnett also teaches graphical user interface screen displaying the report and report editor, [0712], [0715].

b.	Porath et al. (US PGPUB 2017/0220633, hereafter Porath); “Context Adaptive Selection Options In a Modular Visualization Framework” discloses “a user identifies a search query used to produce data to be visualized and a customized list of candidates suited for the working context from which the user may select a visualization type”. 
Porath also teaches analyzing data and detecting operation trends of user [0002], generating report [0011], [0144-0145].
Porath further teaches report editor and graphical user interface displaying visualization [0146], [0152]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163